Citation Nr: 0531827	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-35 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and her grandson.




ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946.  He died in July 2002.  The appellant is the widowed 
spouse of the veteran.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran died in July 2002.  The immediate cause of 
death is listed as severe emphysema.  Conditions leading to 
the immediate cause of death were not identified.  Other 
significant conditions contributing to death but not 
resulting in its underlying cause were listed as 
atherosclerotic heart disease and asbestosis.

2.  At the time of the veteran's death, he was not service-
connected for any disability.

3.  The record shows that the veteran was exposed to asbestos 
during his service.

4.  The competent medical evidence of record shows that the 
veteran's inservice exposure to asbestos resulted in an 
asbestos related disease which was a contributing factor in 
his death.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the appellant's favor, the 
veteran's death was due to a disease or injury incurred in 
service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to service connection for 
the cause of the veteran's death on the basis that he was 
exposed to asbestos on board ship during his period of naval 
service from July 1943 to March 1946.  Asbestosis is 
identified as a significant condition contributing to his 
death.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in active military service, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty in active military service.  
38 U.S.C.A. § 1110.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In McGinty v Brown, 4 Vet. App. 428 (1993), the U.S. Court of 
Appeals for Veterans Claims (Court), noting the absence of 
specific statutory or regulatory guidance regarding claims 
for residuals of asbestos exposure, observed that some 
guidelines for compensation claims based on asbestos exposure 
were published in DVB (Department of Veterans Benefits) 
Circular 21-88-8, dated May 11, 1998.  The DVB Circular was 
subsequently rescinded, and its basic guidelines are now 
incorporated in Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual M21-1 (M21-1), Part VI, para. 
7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV-
3; see also Ennis v. Brown, 4 Vet. App. 523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital cancer, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7-
IV-3 (January 31, 1997).

In addition, the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service.  Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

In McGinty, the Court held that, while the veteran, as a 
layperson, was not competent to testify as to the cause of 
his disease, he was, however, competent to testify as to the 
facts of his asbestos exposure.  McGinty, 4 Vet. App. at 432.

As a preliminary matter, it must be shown that the veteran 
was exposed to asbestos during active duty service.  

In this regard, it is noted that the veteran's service 
personnel records indicate that he served aboard the USS 
(United States Ship) Bogue, USS Savannah, and USS Donner.  A 
communication from the Navy Medical Liaison Office commented 
on the veteran's probable exposure to asbestos as follows:

We have no way of determining to what extent the 
veteran was exposed to asbestos during his Naval 
service.  We know General Specifications for Ships 
during this period, required heated surfaces to be 
covered with an insulating material and it is 
highly probable that asbestos products were used to 
achieve this end.  Items that required insulation 
included piping, flanges, valves, fittings, 
machinery, boilers, evaporators, and heaters.  The 
veteran's occupation was as a Seaman (SN).  The 
probability of exposure to asbestos is minimal.  
However, a positive statement that the veteran was 
or was not exposed cannot be made.

Prior to his death, in a March 2001 statement, the veteran 
reported that, while assigned as a deck hand, he painted and 
repaired pipes insulated with asbestos.  After repairing the 
pipes, he and his fellow deck hands would sweep up the dust 
particles.  In addition, during dry dock, the veteran 
recalled that all the pipes were stripped of the insulation 
and he would have to help clean up the dust particles.  
Subsequent to service, the veteran reported that, with the 
exception of employment as a roughneck on a drilling rig in 
1957, he has worked as a taxi driver, truck driver, and 
insulated tank driver.  These statements were corroborated by 
the appellant during her Travel Board hearing in September 
2005.  She further testified that the veteran had no asbestos 
exposure in these areas of employment.  

Based on the foregoing, the Board finds that the veteran's 
contentions of asbestos exposure during service are at least 
possible and there is no evidence contradicting his 
assertions of such exposure.  Moreover, his assertions are 
potentially consistent with his service duty.  Therefore, 
resolving all doubt in favor of the veteran, the Board finds 
that he was exposed to asbestos during his military service.  
McGinty, 4 Vet. App. at 432.

Accordingly, the Board must now determine whether the 
veteran's asbestos exposure caused or contributed 
substantially or materially to cause his death.  As 
previously noted, VA guidelines which must be considered when 
adjudicating asbestos claims note that the most common 
disease produced by the inhalation of asbestos fibers is 
interstitial pulmonary fibrosis (asbestosis) and that these 
fibers may also produce pleural effusions and fibrosis.  

At the time of his death, the veteran was not service-
connected for any disability.

The death certificate shows that asbestosis was a significant 
condition which contributed to death but did not result in 
the underlying cause of death (evidence that supports this 
claim).  Private treatment records include a December 2000 
report of computed tomography (CT) scan which notes findings 
of slight pleural thickening at the lung bases as well as an 
October 2001 report of CT scan which notes an impression of 
mild posterior pleural thickening versus small posterolateral 
pleural effusions.  

In addition, the veteran's private physician, a pulmonary 
specialist who had been treating the veteran for ten years, 
provided numerous letters stating that the veteran's history 
of inservice asbestos exposure had resulted in pulmonary 
asbestosis.  The Board finds that this opinion is entitled to 
great probative weight. 

A July 2002 VA opinion, provided by a physician's assistant 
in consultation with a pulmonologist, notes that, based on a 
review of the veteran's CT scans and X-rays, there is no 
evidence of signs or symptoms of asbestosis.  The examiner 
notes that the veteran's private treatment records reflect 
that his diagnosis is related to his history of cigarette 
smoking and that asbestosis does not appear in his chart 
until the previous year.  This opinion concludes that 
asbestosis may have been a "contributing factor"; however, 
without any pleural changes that would be related to 
asbestosis, it would be very difficult to make that 
assumption.  The Board finds that this opinion is also 
entitled to great probative weight. 

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  However, as noted above, VA guidelines 
provide that asbestos fibers may produce pleural effusions 
and that the latency period for asbestos-related diseases 
varies from 10 to 45 or more years between first exposure and 
development of the disease.  

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

In this case, objective competent evidence of record 
establishes that the veteran was exposed to asbestos in 
service and this exposure resulted in an asbestos related 
disease which was a contributing factor in producing his 
death.  Thus, the Board, in resolving all reasonable doubt in 
the appellant's favor, finds that the veteran's death was due 
to a disease or injury incurred in service.  Accordingly, 
service connection for the cause of the veteran's death is 
warranted. 

Duty to Assist

Finally, it is noted that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  
This law redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  The final regulations implementing the VCAA 
were published on August 29, 2001.  In view of the Board's 
allowance of the appellant's claims, any failure to fully 
comply with VCAA requirements would not be prejudicial to the 
appellant.


ORDER

Service connection for the cause of the veteran's death is 
warranted.  The appeal is granted. 


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


